Bloodworth, J.
1. Eor no reason assigned did the court err in admitting the testimony of which complaint is made in the 1st and 2d special grounds of the motion for a new trial.
2. The 3d special .ground of the motion for a new trial is that a certain question (set out) was asked and admitted by the court, the movant objecting to it on the ground that it was irrelevant. It does not appear that the question was answered or that the trial judge was apprised of what the answer would be. “An assignment of error based upon the refusal of the trial judge to permit an answar to a question presents no ground for review, unless the answer sought to be elicited is stated to him at the time of the ruling complained of.” Southern Ry. Co. v. Wright, 6 Ga. App. 172 (3) (64 S. E. 703). And see Anderson v. Savannah Press Publishing Co., 100 Ga. 454 (28 S. E. 216); Smith v. State, 119 Ga. 113 (46 S. E. 79).
3. There is sufficient evidence to support the verdict.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.